Citation Nr: 0424945	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of lip 
revision surgery (claimed as facial deformity).

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for malocclusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971.  
He apparently was a member of the Reserves in the 1980's, but 
that period does not enter into the claims at issue herein.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that some of the veteran's written 
submissions reflect assertions that his claimed dental 
disorder resulted from post-service VA dental surgery.  If 
the veteran desires to file a claim for compensation for 
disability as a result of VA surgical treatment under 
38 U.S.C.A. § 1151, he should do so with the RO.

The issue of entitlement to service connection for hepatitis 
B will be the subject of a later decision as discussed in the 
REMAND portion of the decision.  That issue is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran currently manifests residuals of lip revision 
surgery, to include a chin implantation.  The surgery was 
conducted after service, and is not shown to be related to 
any in-service occurrence or event.

2.  The service medical records (SMRs) reflect entries of 
complaints of lip irritation following tooth extractions.  
The noted medical findings did not relate the acute and 
transitory symptoms to the extractions.

3.  The SMRs reflect no other entries for complaints, 
findings, or treatment for, any facial, oral, or dental, 
treatment which would have resulted in scar residuals, to 
include facial deformity.

4.  There is no record or history of a facial deformity until 
several years after the veteran's release from active 
service.  There is a history of a motor vehicle accident with 
revision conducted thereafter.

5.  The evidence of record does not show lip revision surgery 
residuals, to include a facial deformity, to have been caused 
or made worse by active military service.

6.  The Report of Medical Examination For Enlistment reflects 
no notation of abnormal dental features, congenital or 
otherwise.  The head, face, and neck, are rated as normal.

7.  Service dental records reflect a minor occlusal 
adjustment shortly before the veteran's release from active 
service.  No residuals are noted.

8.  The June 1971 Report of Medical Examination For 
Separation notes a jaw condition as existing prior to 
service, for which the veteran refused correction prior to 
his separation.  The Report reflects the veteran's dental 
status at separation as acceptable.

9.  The veteran received VA Class III dental treatment after 
his release from active service.  There is no record of any 
complaints, findings, or treatment for, any dental pathology 
as a result of the VA post-service dental treatment.  The 
treatment appears to have been completed.

10.  The veteran had a congenital defect of the jaw which 
appears to have received slight treatment during service.  
There is no showing of chronic pathology related to the 
defect or worsening of the defect in service.  The evidence 
of record does not show the veteran to manifest a current 
dental disorder or pathology, as the malocclusion was 
corrected.




CONCLUSIONS OF LAW

1.  Residuals of lip revision surgery, to include any facial 
deformity, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The veteran's congenital malocclusion defect was not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in February 1999.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Id.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case was not 
prejudicial to the veteran for the reasons specified below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the RO continued to develop the 
veteran's case after the initial adjudication throughout the 
appeal period.  Third, in a letter dated in February 2001 
(letter), the RO informed the veteran of the VCAA and the 
evidence he needed to submit to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any VA 
treatment records related to his claim and any private 
medical records identified by the veteran as related, 
provided he completed, signed, and returned, the included VA 
Forms 21-4142 to authorize VA to obtain the records on his 
behalf.  The letter also asked the veteran to provide any 
evidence he had which was related to his claim conditions.

After obtaining the private treatment records identified by 
the veteran, the RO adjudicated his claim de novo under the 
VCAA.  The Board also notes that the October 2002 statement 
of the case (SOC) contains the complete VCAA notice 
requirements.  See 38 C.F.R. § 3.159(b)(1) (2003).

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case was continually developed during 
the appeal period.  Most significantly, after receipt of the 
letter, the veteran identified private and VA medical records 
which the RO obtained on his behalf.  Thus, the Board has 
very probative evidence that the post-adverse adjudication 
VCAA notice letter in fact enhanced the veteran's development 
of his claim as opposed to having prejudiced it.  See Valiao 
v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran received meaningful assistance 
after receipt of the VCAA notice, the Board finds no 
prejudice to the veteran by virtue of his having received 
notice after the initial adjudication.  Pelegrini; see also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, which were archived, the private 
treatment records identified by him, and arranged for 
appropriate examinations.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2003).

Historically, the veteran filed his claim in February 1999.  
A December 1999 rating decision denied his claim.  The 
February 2002 rating decision adjudicated the veteran's claim 
de novo under the VCAA and continued the denial.

I.  Lip revision residuals.

Factual background.

The veteran's service dental records reflect that in November 
1970 and December 1970, the veteran's upper and lower 
impacted molars (wisdom teeth) were removed.  Both procedures 
required sutures.  A December 1970 entry in the SMRs reflects 
that, after removal of the sutures, Oral Surgery referred the 
veteran to Dermatology for chronic swelling of his lower lip 
for the prior six months.  The dermatologist noted the 
veteran to have retrognathia, and entered an impression of 
cheilitis.  The examiner instructed the veteran to 
discontinue the use of Chapstik and Tums, which contain 
peppermint, prescribed an ointment, and instructed the 
veteran to return in six weeks.

It is noted, parenthetically, that retrognathia is the 
position of the jaws back of the frontal plane of the 
forehead.  See Dorland's Illustrated Medical Dictionary, 26th 
ed., 1149, (1985).  Cheilitis is an inflammation affecting 
the lips.  Dorland's at 251.

A January 1971 Dermatology entry in the SMRs reflects that 
physical examination showed the veteran's lower lip to be 
soft, without induration, and that no more signs of cheilitis 
could be found.  The veteran was noted as not satisfied and 
complained of frequently biting his lip.  The examiner 
refilled the prescription for the ointment and did not 
recommend any further treatment.

The SMRS do not reflect any further related entries.  Dental 
records reflect a June 1971 entry to the effect that a minor 
occlusal adjustment was made.  There are no entries of any 
sequela.  The veteran's June 1971 Report of Medical History 
at separation reflects that he was advised to have jaw 
surgery.  The June 1971 Report of Medical Examination at 
Separation, reflects that, as concerns the head, face, and 
neck, the examiner noted retrognathia, prior to service, and 
that the veteran refused a procedure related to that 
condition prior to his release from active duty.  The 
examiner assessed the veteran's dental condition as 
acceptable.

An October 1973 VA medical certificate reflects that the 
veteran presented with an occlusion and reported that he 
started dental care while in active service with removal of 
some of his teeth and requested a dental consultation.  
Physical examination revealed an upper respiratory infection 
and a dental malocclusion.  The examiner entered a diagnosis 
of dental malocclusion.

The November 1973 VA Hospital Summary reflects the veteran 
was admitted for an anterior mandibular alveolar osteotomy to 
treat his class III dental malocclusion.  The summary 
reflects it to have been the veteran's first admission for 
his complaint of his teeth not fitting together properly.  
The summary reflects that the veteran first became aware of 
his malocclusion in 1967.  The summary reflects the veteran's 
hospital course was uncomplicated, except for residual 
paresthesia of the lower lip.  The veteran was prescribed an 
antibiotic and advised he could return to work in one week.

The March 1974 VA Hospital Summary reflects that the veteran 
was admitted for the second and final part of the treatment 
to correct his malocclusion, a horizontal, sliding 
augmentation genioplasty.  Physical examination at admission 
revealed no positive findings.  The summary reflects that the 
veteran tolerated the procedure and anesthetic well, and that 
he manifested only minimal swelling and slight numbness of 
his lower lip.  He was discharged fully ambulatory.

Private treatment records of R.C.S., MD, one of the veteran's 
private care providers, reflects that the veteran presented 
with a post-traumatic injury with mucocele and scar 
contracture of his lip.  Dr. S's May 1997 Operative Report 
reflects that the veteran had a malocclusion problem which 
was corrected.  The following year he sustained a broken jaw 
with extensive soft tissue injury.  Dr. S recorded that the 
veteran presented with a mucocele of the lip with a scar 
contracture and post-traumatic deformity and asymmetry.  An 
October 1998 treatment note entry of Dr. S describes the 
veteran as still obsessed with his lip scar even though it is 
barely detectable, and that he was unhappy with the 
operation.

The May 1999 VA Dental Examination Report reflects that the 
veteran reported that, after his VA dental surgery in the 
1970s, he was in a motor vehicle accident wherein he 
sustained fractured teeth and a lacerated lip, and he 
reported his lip revision surgery by Dr. S.  Physical 
examination showed no loss of mastication or functional 
impairment.  The examiner noted the veteran's centric 
occlusion as replaced, and that there was no removable 
partial denture, no limitation of inter-incisal range of 
motion, and no gum loss.  The examiner rendered an impression 
of successful external lip revision, scar, left lip tender, 
and gum disease.  The examiner observed that the veteran did 
not have any service-connected trauma.

The veteran's February 2000 notice of disagreement asserts 
that he had three surgeries to correct the facial 
disfigurement caused by the VA surgeries.

A February 2001 letter from D.W.L., MD, a private plastic 
surgeon who treated the veteran, reflects that he consulted 
with the veteran in December 1998 on the prospect of a scar 
revision.  Dr. L advised that the veteran reported having 
undergone a previous chin implantation with orthodontic work 
in the 1970s and a scar revision five years earlier.  Dr. L's 
initial treatment notes reflects that the veteran reported 
the VA as having performed the chin implant and performed 
orthodontic work, and that Dr. S performed the scar revision 
five years earlier.

The May 2002 RO Hearing Officer Conference Report reflects 
that the veteran stated that he did not have a malocclusion 
prior to service, he had no injury in service, and that his 
VA surgery to correct it was in 1972.  He related that the 
motor vehicle accident was in 1974 and it caused the lip 
scar.  The veteran claimed multiple VA surgeries to correct 
the scar in 1973 or 1974, and Dr. S' surgery was to correct 
the damage of the VA surgeries.

The September 2002 VA Dental Examination Report reflects that 
physical examination showed the veteran to exhibit no problem 
with mastication, and his phonation showed a mild slur.  The 
veteran reported that his dentures do not fit.  The examiner 
rendered a diagnosis of within normal limits and observed 
that the veteran presented with current acceptable maxillary 
complete dentures and acceptable mandibular dentation.  The 
examiner noted that the veteran's lip competence has been 
created by non-VA surgery.  The examiner also noted no 
history of service-connected trauma, and that the veteran's 
initial malocclusion was congenital.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

The competent medical evidence of record shows the veteran 
not to have had a lip scar or other deformity during his 
active service or at the time of his release from active 
service.  The one entry in his SMRs related to his lips 
showed it to have been cheilitis, which is an inflammation of 
the lips or of a lip.  See Stedman's Medical Dictionary (27th 
Edition), p. 328.  The SMRs show the inflammation to have 
been acute and transitory, in that the January 1971 entry 
reflects the examiner did not recommend any additional 
treatment and there is no record of any lip symptomatology 
sequela for the remainder of the veteran's active service and 
not until a number of years after his active service.  The 
record of the 1973 and 1974 VA oral surgeries do not reflect 
any lip scar residual.  Neither do they reflect a report by 
the veteran of having been injured in a motor vehicle 
accident.  Further, Dr. S' treatment records show the veteran 
to have reported a motor vehicle accident subsequent to his 
VA oral surgeries, and it was the vehicle accident which 
inflicted the damage to his face.

The Board notes that the veteran reported to Dr. L that Dr. S 
revised his scar five years earlier, while her records 
reflect it was only a year or so earlier.  Further, Dr. S' 
records clearly reflect the veteran consulted with her for 
correction of the residuals of the vehicle accident, whereas 
he related to the RO Hearing Officer that he consulted with 
her to correct the harm done by the VA oral surgeries.  The 
Board finds that the evidence of record shows the veteran to 
have sustained his lip scar and residuals as a result of a 
post-active service motor vehicle accident, which was not in 
anyway connected to his active service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


II.  Malocclusion.

Factual background.

The evidence set forth in Part I is incorporated here by 
reference.  Further, the veteran's service dental records 
reflect no notation of, or treatment for, an occlusion until 
the final month of his active service.  The veteran's dental 
records for the recorded period of April 1969 to May 1971 
reflect dental treatment for fillings, a herpes lesion, and 
extraction of impacted molars.  In June 1971, the records 
reflect a minor occlusion adjustment, which is the last entry 
in the veteran's active service dental records.  There are no 
records of complaints or treatment after the veteran's 
release from active service until his VA dental treatment in 
1973 and 1974, which according to the September 2002 VA 
dental examination, corrected the condition.

Analysis.

The legal standard for service connection is set forth 
above.  Further, veterans who served during a period of war 
or after January 1, 1947, will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(a), (b) (2003).

Concerning conditions pre-existing service:

(1)  History of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent 
to the basic character, origin and development of such 
injury or disease. They should be based on thorough analysis 
of the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof. 

(2)  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken 
into full account. 

(3)  Signed statements of veterans relating to the origin, 
or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.

38 C.F.R. § 3.304 (b) (2003).

At the time of the veteran's 1973 and 1974 VA dental 
treatment, applicable regulatory criteria defined Class III 
dental beneficiaries as those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability.  
38 C.F.R. § 17.123(e) (1973).

The Board finds that the evidence of record clearly shows 
that there was a congenital malocclusion defect that existed 
prior to service.  There was no trauma to the jaw shown to 
have caused the malocclusion.  This was treated briefly in 
service with an adjustment, and at separation no chronic 
residuals were shown.  Service connection is not granted for 
congenital defects.  See 38 C.F.R. § 3.303.

Although the veteran's malocclusion was not noted at his 
enlistment physical, the medical and other competent evidence 
of record shows it to have been a congenital defect which he 
manifested prior to his entry into active service.  First, 
the December 1970 Dermatology entry in the SMRs reflects that 
the examiner described the veteran as an enlisted man with 
retrognethia.  Retrognethia is described as a condition of 
facial disharmony in which one or both jaws are posterior to 
normal in their craniofacial relationships, usually used in 
reference to the mandible.  See Stedman's Medical Dictionary 
(27th Edition), p. 1562.

The Board notes that, at his initial post-active service VA 
dental consultation, the veteran related that he first 
learned of his malocclusion in 1967, which was two years 
prior to his entering active service.  Further, while the 
November 1973 VA Hospital Summary labels the veteran's 
treatment as "Class III Dental mal occlusion," the summary 
does not reflect an official determination or finding to that 
effect under the then applicable regulatory criteria.  The 
most likely explanation is as reflected in the initial 
consultation, which is the veteran reported, accurately or 
inaccurately, that the extraction of his impacted molars was 
the beginning of a course of treatment for his malocclusion 
which was not completed prior to his release from active 
service.  Thus, the veteran is not entitled to service 
connection through this appeal on the basis of having 
received the VA dental treatment in 1973 and 1974.

Finally, the September 2002 Dental Examination Report 
reflects that the examiner opined that the veteran's 
malocclusion was congenital in nature.  The examiner's 
opinion is supported by the fact that the veteran's SMRs do 
not reflect any entries as concerns his occlusion.  The first 
entry was the month he was released from active service, 
which shows that a minor adjustment was effected.  The state 
of the evidence suggests the veteran's malocclusion was 
static in nature, which is deemed a trait of a congenital 
defect.  See VAOPGCPREC 82-90 (July 18, 1990).   In light of 
the absence of entries in the SMRs for medical treatment of a 
condition related to the malocclusion, the fact that there 
was no dental intervention until the final month of active 
service, which was described as minor, and the medical 
opinion that the veteran's malocclusion is congenital in 
nature, the Board finds that the evidence clearly and 
mistakably shows the veteran's active service did not 
aggravated the condition.

Even without the benefit of the now rebutted presumption of 
soundness, the veteran is entitled to the benefit of the 
doubt where the evidence in favor of service connection and 
against service connection is roughly in balance.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Almany v. Brown, 9 Vet. App. 518, 519 (1996).  However, where 
the evidence preponderates against a finding of service 
connection, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.  The Board finds 
that the evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303, 3.304 (2003); VAOPGCPREC 3-
03; VAOPGCPREC 82-90.


ORDER

Entitlement to service connection for residuals of lip 
revision surgery (claimed as facial deformity) is denied.

Entitlement to service connection for malocclusion is denied.


REMAND

The veteran also is seeking service connection for hepatitis 
B.  A September 1971 rating decision denied service 
connection for serum hepatitis.  An RO letter dated in 
October 1971 informed the veteran of the rating decision.  
The letter did not, however, include the decision on the 
veteran's claim for service connection for hepatitis.  It 
only listed his hammertoes as the condition for which service 
connection was denied, and there is no indication in the 
letter that a copy of the rating decision was attached to or 
included with the letter.

The Board notes that the December 1999 rating decision, which 
denied the veteran's current application for service 
connection for hepatitis B, adjudicated the claim on the 
merits as an initial claim.  The Board also notes that the 
February 2001 VCAA letter informs the veteran that the 
December 1999 adjudication was incorrect, in that it should 
have been adjudicated on the basis of whether new and 
material evidence to reopen a previously denied claim has 
been received, see 38 C.F.R. § 3.156 (2003), and the February 
2002 rating decision reflects a decision on that basis.

The fact that the October 1971 RO letter did not in fact 
include the RO's action on the claim for service connection 
for serum hepatitis, and the fact that there is no indication 
that the veteran was otherwise provided a copy of the rating 
decision, means that the September 1971 rating decision did 
not become final as to that issue.  Further, the Board notes 
that the SOC does not frame the issue as one of new and 
material evidence and it does not notify the veteran of the 
regulatory provisions applicable to claims to reopen a 
previously denied claim.  Therefore, the Board deems the 
December 1999 rating decision, which adjudicated the 
veteran's claim as an initial claim, to have applied the 
correct standard, and that is the basis of the remand.  In 
light of the necessity of the remand, the Board deems another 
VCAA notice letter for entitlement to service connection for 
hepatitis B to be appropriate.

The SMRs reflect that the veteran received inpatient 
psychiatric treatment at the U.S. Army Hospital, Bad 
Cannstatt, Germany, and the U.S. Army Hospital, Landstuhl, 
Germany.  It was during this treatment that the veteran was 
diagnosed with hepatitis and remained hospitalized until Army 
care providers deemed it resolved.  The case file does not 
contain the inpatient treatment and clinical records of these 
hospitalizations.  VA is obliged to obtain records of 
treatment reported by medical professionals.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  These records may be helpful 
in deciding the veteran's appeal, especially in light of his 
current denial of having admitted to in-service drug abuse 
via intravenous injection and his assertions that Army 
medical personnel must have misunderstood him or made 
mistaken record entries.

The August 2002 VA Liver Examination Report reflects that the 
veteran reported having received multiple blood transfusions 
in 1971 and 1972 for facial surgery, and this report clearly 
impacted the examiner's opinion.  The Board notes that the VA 
Hospital Summaries reflect the VA surgeries as having 
occurred in 1973 and 1974, and they do not reflect that any 
blood transfusions were administered.  The 1974 summary 
reflects that the veteran's estimated blood loss was 150 
cubic centimeters.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance for an initial claim, as 
concerns the claim for service connection 
for hepatitis B.  In addition to the 
other required information, the letter 
should specifically inform the veteran of 
the evidence already obtained by the RO 
and associated with the claim file (as 
regard the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the veteran must be specifically 
informed as to what, if any, evidence he 
is to obtain, and what, if any, 
additional evidence the VA will obtain on 
his behalf.

2.  After the above is complete, the RO 
should inquire of the veteran if he had 
any non-VA surgery which necessitated 
blood transfusions.  If so, request the 
necessary release from the veteran and 
obtain any records related to the claimed 
surgeries.

3.  After the above is complete, the RO 
should request the National Personnel 
Records Center to provide the veteran's 
inpatient treatment and clinical records 
of his inpatient treatment at the U.S. 
Army Hospital Hospitals in Bad Cannstatt, 
Germany, and Landstuhl, Germany, 
beginning in August 1969.  If, after 
reviewing this evidence it appears that a 
new nexus examination is needed, such 
examination should be scheduled.

After all of the above is completed, the RO shall review all 
of the evidence obtained since the supplemental SOC (SSOC) in 
light of all the other evidence of record.  To the extent 
that any benefit sought on appeal remains denied, issue the 
veteran a SSOC and, if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



